PER CURIAM.
The employer/earrier has appealed an order entered by the Judge of Compensation Claims (JCC) establishing the date that claimant became permanently and totally disabled (PTD). The claimant has conceded that the date established by the JCC was incorrect. We agree. See Marvin v. Rewis Roofing, 553 So.2d 314 (Fla. 1st DCA 1989). Accordingly, we reverse the order on appeal and remand with instructions to establish a new PTD date in accordance with this opinion.
BARFIELD, MINER and KAHN, JJ., concur.